—Proceeding initiated in this court, pursuant to subdivision 4 of section 6510 of the Education Law, to annul the determination of the State Education Department which suspended the license of the petitioner for two years (execution of the last year stayed) and placed the petitioner on probation for two years. This proceeding was instituted in this court to review a final order of the Commissioner of Education which suspended the petitioner’s license to practice chiropractic in the State of New York for a period of two years (staying the last year of the suspension) and placing petitioner on probation for two years. The punishment was imposed upon a finding that petitioner was guilty of professional misconduct, having been convicted of a crime under Federal Law and having committed unprofessional conduct (Education Law, § 6509, subd [5], par [bj; § 6509, subd [9]). Since petitioner does not dispute his guilt, the only question presented is whether the measure of discipline imposed is so severe *772under all the circumstances as to be shocking to one’s sense of justice. Our review of the record convinces us that in view of petitioner’s misconduct in conspiring to submit false, fictitious and fraudulent claims to the Medicare authorities and in actually submitting false bills, a two-year suspension, the last year itself stayed so that the petitioner will serve only a one year actual suspension, is in no way shocking to one’s sense of justice. Determination confirmed, without costs, and petition dismissed. Mahoney, P. J., Greenblott, Sweeney, Main and Mikoll, JJ., concur.